USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT poct:_,____.—
SOUTHERN DISTRICT OF NEW YORK DATE FILED:

te

 

PROSPERO TIRE EXPORT, INC., ET AL.,

Plaintiffs,

1:19-cv-008350 (ALC)
-against-

ORDER
MAERSK LINE A/S and WESTSIDE
EXPORTS LLC,

Defendants.

 

ANDREW L. CARTER, JR., United States District Judge:

The Parties are hereby ORDERED to submit a Joint Status Report to the Court on or

before January 9, 2020.

SO ORDERED.

Dated: December 12, 2019 Andie / (-g

New York, New York ANDREW L. CARTER, JR.
United States District Judge

COPIES MAILED

 

 
